DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sanitizing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as reciting --the plurality of sanitizing devices--.
Claim 22 recites the limitation "the transceiver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments, filed 21 April 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lloyd in view of Dijkstra and Barber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 10, 12-14, 16-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 10,195,300) in view of Dijkstra et al. (US 10,960,091; hereinafter “Dijkstra”) and Barber, III (US 10,688,211; hereinafter “Barber”).
In regard to claims 1, 21-23 and 29, Lloyd discloses a sanitizing device (remote emitter units 20) comprising: a power source (necessarily required to power the remote emitter 20; see also col. 11, lines 26-30) electrically coupled to a sanitizing light source (germicidal radiation emitter 20), a control system, a transceiver (control circuitry which receives wireless control signal from the processing circuitry 51 and operates the emitter as desired; see at least col. 26, lines 49-51), and configured to provide electrical power to the sanitizing light source, and the control system; the sanitizing light source, the sanitizing light source being configured to emit sanitizing light responsively to an instruction from the control system (see at least col. 7, lines 53-55 which necessitates structure within the remote emitter that is capable of operating the emitter based on received instruction) into an environment through an aperture in a housing (at least some form of housing or casing with an opening would necessarily be present to protect the electronics and allow the passage of light and as necessitated by the discussing of a cover; see col. 11, lines 8-25); the control system (necessarily present within each remote emitter 20 of the system 10), the control system being communicatively coupled to the sanitizing light source and capable of controlling an intensity of the sanitizing light emitted by the sanitizing light source (each emitter 20 necessarily has electronics which are capable of controlling output intensity; see col. 7, line 59 through col. 8, line 11) responsively to an instruction received by the transceiver; the transceiver (as required to wirelessly communicate) which is programmed to communicate information over a wireless network regarding one or more operations of the sanitizing device to an external computing device (such as the processing circuitry 51) and receive the instruction regarding an operation to be performed from the external computing device; and the housing (necessarily present), the housing including at least one aperture through which sanitizing light emitted by the sanitizing light source may exit the housing into the environment and being configured to house the power source, the sanitizing light source, and the control system (all structures required to be physically connected to the light source of the emitter 20).  See Figures 1-2 and col. 17, lines 63-67.
Lloyd is silent in regard to a control system comprising a processor and a memory within the housing as all instructions are communicated to the device from the remote processing circuitry 51 and memory circuitry 52.  See Figures 5A-5B and col. 16, line 50 through col. 17, line 14.  Lloyd is further silent in regard to a light color sensor. 
Dijkstra discloses a UV illumination device which includes a control system (controlling unit 130) comprising a processor 131, a camera unit 120, a UV light source 113 and a memory unit 140 within the housing.  Dijkstra discloses that the controlling unit is capable of receiving and sending data to a remote device.  Thus, the controlling unit necessarily includes a transceiver. Dijkstra teaches that the memory unit has pre-stored information in which the controlling unit uses to operate the device.  It is viewed that the memory unit is capable of storing instructions for the processor, instructions for the control system from an external device, one or more operations of the device received from the processor, information regarding run times for the light source, and scheduling instructions for running the sanitizing light source.  Further, it is viewed that the processor is capable of controlling an intensity of the sanitizing light responsively to an instruction stored in the memory, recording one or more operations of the sanitizing device in the memory, communicating stored run times to the transceiver, and executing the scheduling instructions to run the sanitizing light source.  Dijkstra teaches that the camera unit 120 is configured to scan at least one item and the plurality of sensors 122 of the camera unit are used to identify parameters of the at least one item.  The memory unit 140 includes pre-stored information related to a structure, material, shape, size, intensity and time required for sterilization for a particular metal or material for controlling the operation of the UV light source 113.  See Figure 1 and col. 6, line 32 through col. 8, line 43.
Barber discloses an ultraviolet illuminator for destroying infectious materials.  Barber teaches that the system 100 includes a control unit 122 for controlling and adjusting a plurality of radiation settings for a set of UV-C sources 114 and controlling and receiving data from a set of sensors 120.  The control unit 122 is implemented as a computer system 220 having an analysis program 230.  The set of sensors 120 can include a visual camera that is sensitive to visible radiation and can operate with the control unit to determine changes in color or other surface optical properties of the object 112 being irradiated by the device.  Thus, the set of sensors 120 include a sensor which is equivalent to the claimed light color sensor which is configured to determine a color of light received from the environment.  Barber teaches that the changes in color can be used to provide information regarding an overall microbial growth and increased microbial activity can cause the control system to increase intensity.
See Figure 2, col. 6, lines, 56-64; col. 9, lines 50-67 and col. 10, lines 44-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system comprising a processor and memory of the UV illumination device of Dijkstra with the device of Lloyd for the purpose of enabling localized control and storage of information by the device without creating any new or unexpected results.  It would have further been obvious to one of ordinary skill in the art to have combined the visual camera and programmed computer which is capable of determining the color of received light disclosed by Barber with the combined device of Lloyd and Dijkstra for the purpose of determining the level of microorganism activity and controlling the intensity of the sanitizing light source responsive to the detected conditions.
In regard to claim 2, Lloyd discloses further comprising an environmental sensor (sensors 30 or 40), the sensor being capable of monitoring a feature of the environment and communicating a result of the monitoring to the control system via the processing circuitry 51, wherein an intensity of the sanitizing light emitted by the sanitizing light source is responsive to receipt of a result of the monitoring performed by the environmental sensor.  See col. 7, line 59 through col. 8, line 30.
Dijkstra further discloses wherein the UV illumination device comprises a plurality of sensors 122 for controlling the operation of the device.  See col. 7, lines 1-13.  It would have been obvious to have combined the sensors of Dijkstra with the device of Lloyd for the purpose of monitoring the environment of the device for adjusting the operation of the device.
In regard to claim 3, Lloyd discloses wherein the sanitizing light has a wavelength within a range of 200-240nm (part of the range of 100-400 nm, a xenon flashtube emitting a broad spectrum between 200 nm and 320 nm, a KrCl excimer laser at 222 nm or a He-Ag+ laser at 224.3 nm).  See col. 8, line 65; col. 9, lines 26-40; and col. 10, lines 3-12. 
In regard to claim 4, Lloyd discloses further comprising: a filter (cover which is adjustable to control the output of the emitter 20) configured to filter sanitizing light emitted by the sanitizing light prior to the sanitizing light exiting via the aperture so that the sanitizing light exiting the housing has a wavelength in a range of 200-240nm (see the rejection of claim 3).  See col. 11, lines 8-25.
In regard to claim 8, Lloyd discloses wherein the sanitizing light source is capable of emitting the sanitizing light toward one or more reflectors or sensors (such as sensors 30 or 40) arranged within the environment.  It is viewed that the claim does not explicitly recite “one or more reflectors or sensors.”
In regard to claims 12-13, and 24, Lloyd discloses a system 10 comprising: a plurality of communicatively coupled sanitizing devices (germicidal radiation emitter 20), each sanitizing device of the plurality comprising: a power source (necessarily required to power the remote emitter 20; see also col. 11, lines 26-30) electrically coupled to an sanitizing light source, a control system, a transceiver and configured to provide electrical power to a sanitizing light source, a control system, and the transceiver; the sanitizing light source, the sanitizing light source being configured to emit sanitizing light responsively to an instruction from the control system into an environment through an aperture in a housing that houses the sanitizing light source, the control system, and the power source; the control system (circuitry which receives wireless control signal from the processing circuitry 51 and operates the emitter as desired; see at least col. 26, lines 49-51), the control system being communicatively coupled to the sanitizing light source and the sensor and being configured to control an intensity of the sanitizing light emitted by the sanitizing light source responsively to receipt of a result of the monitoring performed by an external sensor (see at least col. 7, lines 53-55 which necessitates structure within the remote emitter that is capable of operating the emitter based on received instruction from the sensors 30/40); the transceiver (as required to wirelessly communicate; See col. 17, lines 63-67) capable of communicating with a transceiver resident in another of the sanitizing devices included in the plurality of sanitizing devices; and the housing (at least some form of housing or casing with an opening would necessarily be present to protect the electronics and allow the passage of light and as necessitated by the discussing of a cover; see col. 11, lines 8-25), the housing including at least one aperture through which sanitizing light emitted by the sanitizing light source may exit the housing into the environment and being configured to house the power source, the sanitizing light source, the sensor (not explicitly recited), the transceiver, and the control system (all explicitly recited structures are required to be physically connected to the light source of the emitter 20); and a server (computing device 50 having processing circuitry 51) communicatively coupled to each of the sanitizing devices included in the plurality of sanitizing devices, the server being capable of collaboratively communicating instructions regarding an operation of one or more of the sanitizing devices included in the plurality of sanitizing devices to the respective one or more of the sanitizing devices included in the plurality of sanitizing devices (see col. 16, line 50 through col. 18, lines 39 and col. 19, lines 32-35).  Lloyd teaches that the signals from the device can be sent over a cellular network or an Ethernet network (see col. 17, lines 15-23), which is viewed to be tantamount to wherein “the communication network is the Internet” and wherein the server is a web server. See Figures 1-2 and 5A-5B.
Lloyd is silent in regard to the sanitizing devices having a light color sensor and a memory within the housing.
Dijkstra discloses a UV illumination device which includes a control system (controlling unit 130) comprising a processor 131, a camera unit 120, a UV light source 113 and a memory unit 140 within the housing.  Dijkstra discloses that the controlling unit is capable of receiving and sending data to a remote device.  Thus, the controlling unit necessarily includes a transceiver. Dijkstra teaches that the memory unit has pre-stored information in which the controlling unit uses to operate the device. Dijkstra further discloses wherein the UV illumination device comprises a plurality of sensors 122 and a camera unit 120 for controlling the operation of the device by monitoring a feature of the environment (“parameters of at least one item”) and communicating the results to the controlling unit.  It is viewed that the memory unit is capable of storing instructions for the processor, instructions for the control system from an external device, one or more operations of the device received from the processor and information regarding run times for the light source.  Further, it is viewed that the processor is capable of controlling an intensity of the sanitizing light responsively to an instruction stored in the memory, recording one or more operations of the sanitizing device in the memory and communicate stored run times to the transceiver. Dijkstra teaches that the camera unit 120 is configured to scan at least one item and the plurality of sensors 122 of the camera unit are used to identify parameters of the at least one item.  The memory unit 140 includes pre-stored information related to a structure, material, shape, size, intensity and time required for sterilization for a particular metal or material for controlling the operation of the UV light source 113.  See Figure 1 and col. 6, line 32 through col. 8, line 43.  See Figure 1 and col. 6, line 32 through col. 8, line 43.
Barber discloses an ultraviolet illuminator for destroying infectious materials.  Barber teaches that the system 100 includes a control unit 122 for controlling and adjusting a plurality of radiation settings for a set of UV-C sources 114 and controlling and receiving data from a set of sensors 120.  The control unit 122 is implemented as a computer system 220 having an analysis program 230.  The set of sensors 120 can include a visual camera that is sensitive to visible radiation and can operate with the control unit to determine changes in color or other surface optical properties of the object 112 being irradiated by the device.  Thus, the set of sensors 120 include a sensor which is equivalent to the claimed light color sensor which is configured to determine a color of light received from the environment.  Barber teaches that the changes in color can be used to provide information regarding an overall microbial growth and increased microbial activity can cause the control system to increase intensity.
See Figure 2, col. 6, lines, 56-64; col. 9, lines 50-67 and col. 10, lines 44-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control system comprising a processor, sensors and memory of the UV illumination device of Dijkstra with the device of Lloyd for the purpose of enabling localized control and storage of information by the device without creating any new or unexpected results.  It would have further been obvious to one of ordinary skill in the art to have combined the visual camera and programmed computer which is capable of determining the color of received light disclosed by Barber with the combined system of Lloyd and Dijkstra for the purpose of determining the level of microorganism activity and controlling the intensity of the sanitizing light source responsive to the detected conditions.
In regard to claim 14, Lloyd discloses wherein the coordination is performed using reflectors positioned within the environment, as the sensors 30 are capable of detected reflected light and also function to provide data for controlling the operation of the emitters.  See col. 13, lines 13-66.  It is viewed that reflectors are not explicitly required by the claim as the claim merely recites a manner of operating the system.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In regard to claim 16, Lloyd discloses an external sensor (sensors 30 or 40) configured to monitor an aspect of the environment. See col. 7, line 59 through col. 8, line 30.
In regard to claim 17, Lloyd discloses wherein the instructions communicated to the one or more of the sanitizing devices included in the plurality of sanitizing devices include a schedule of operation (such as a “brief period of time when no one is present”) for each sanitizing device included in the plurality of sanitizing devices.  See col. 5, line 37 through col. 6, line 2.
In regard to claim 18, Lloyd discloses wherein the instructions communicated to the one or more of the sanitizing devices included in the plurality of sanitizing devices include instructions for moving at least one of the sanitizing device included in the plurality of sanitizing devices.  See col. 25, line 30 through col. 26, line 12 and Figures 9A-9B.
In regard to claim 19, Lloyd discloses wherein the server is communicatively coupled to the plurality of sanitizing devices via a wireless communication network.  See col. 26, lines 49-66.
In regard to claims 10 and 20, Lloyd discloses wherein the control system of the plurality of sanitizing devices is capable of communicating with another sanitizing device via a mesh network as emitters are capable of wirelessly transmitting and receiving information.  See col. 17, lines 62-67.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Dijkstra, Barber and Naito (US 2020/0246632).
In regard to claim 4, the following rejection is included in case it is viewed that Lloyd, Barber and Dijkstra do not disclose a filter as claimed.  Lloyd does disclose the claimed wavelength range as noted in the rejection of claim 3 above.
Naito discloses a method of sterilization using ultraviolet irradiation wherein the light sources has a built-in filter configured to filter sanitizing light emitted by the sanitizing light such that wavelengths above 230 nm are filtered out to produce ultraviolet light having a wavelength range of 200 to 230 nm such that damage to the human body is mitigated.  See paragraphs [0036]-[0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filtered sterilizing light having a wavelength range of 200 to 230 nm as disclosed by Naito for the light source in the above combined apparatus of Lloyd, Dijkstra and Barber for the purpose of using wavelengths which do not significantly harm the human body.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Dijkstra, Barber and Agafonov et al. (US 9,833,526; hereinafter “Agafonov”).
In regard to claims 25-26, Lloyd, Dijkstra and Barber are silent in regard to a light intensity sensor which is configured to measure an intensity of light emitted by the sanitizing light source and communicate the measured intensity of light.
Agafonov discloses an UV illuminator for disinfecting an area using ultraviolet radiation.  Agafonov teaches that the device can include sensing devices 17 such as an ultraviolet radiation detector which is configured to sense the intensity of the ultraviolet radiation passing out of the enclosure of the device.  In response to the data received by the detector, the computer system 22 can control and adjust one or more aspects of the ultraviolet radiation 11 generated by the ultraviolet radiation source.  See Figure 3 and col. 7, lines 33-45.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the intensity sensor disclosed by Agafonov with the above combined device for the purpose of controlling the intensity of UV radiation dispensed by the device or system.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Dijkstra, Barber and Apte et al. (US 2014/0022968; hereinafter “Apte”).
In regard to claims 27-28, Lloyd, Dijkstra and Barber are silent in regard to a pathogen detecting sensor for determining a number of pathogens in the air.
Apte discloses a home network of connected devices wherein devices, such as air purifiers (see [0020]), can include communication modules for establishing a mesh network (see [0022]).  Apte teaches that the device can include sensors, such as an environmental sensor which senses air quality, an airborne particulates sensor, pollen and dust sensor, airborne biological agents sensor (i.e. an airborne pathogen detector), bacteria and viruses sensors (a pathogen detecting sensor), surface borne contaminants sensors and sanitary sensors for sending information regarding the sensed condition on the network.  See [0030] and Figure 3.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensor which detects pathogens disclosed by Apte with the above combined system for the purpose of collecting and sending information to other networked devices such that a determination regarding the operation of connected devices can be made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774